DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see page 7, 3rd paragraph, filed 10/13/2022, with respect to the rejection(s) of claim(s) 1, 7 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190291862 A1 Lyasoff; Rodin et al.
Applicants arguments relating to McCullough as a tail sitter type drone and not a “conventional VTOL” are not persuasive. Examiner contends “conventional” has no degree of requisite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claims 1, 7 and 14 recite limitation “near” it is unclear to what degree near is considered near. Appropriate correction is required. 
2.	Claims 1, 7 and 14 recite limitation “lower region”, it is unclear what constitutes the lower region. Appropriate correction is required.
3.	Claims 1, 7 and 14 recite limitation “upper region”, it is unclear what constitutes the lower region. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160288903 A1 Rothhaar; Paul M. et al. in view of US 20190291862 A1 Lyasoff; Rodin et al. further in view of US 10183746 B2 McCullough; John Richard et al.
4.	Regarding claim 1 Rothhaar teaches, a vertical take-off and landing (VTOL) aircraft (para 0024) comprising: a fuselage (fig. 4, element 401); first and second forward wings mounted to opposing sides of the fuselage (fig. 4, elements 410 a and b); first and second rearward wings mounted to opposing sides of the fuselage (fig. 4, elements 460 a and b); each wing having a fixed leading edge (fig. 1B, element 110 has fixed leading edge) and a trailing control surface which is pivotal about a generally horizontal axis (fig. 1B. element 120); a plurality of electric rotors mounted to the wings (fig. 4, elements 430a/b), the electric rotors being pivotal with the trailing control surface between a first position in which each rotor has a generally vertical axis of rotation (fig. 1A), and a second position in which each rotor has a generally horizontal axis of rotation (fig. 1B); 
but is silent on, wherein the forward wings are mounted at or near a lower region of the fuselage, and the rearward wings are mounted at or near an upper region of the fuselage; and furthermore Rothhaar teaches, and wherein at least one of the first forward wing, second forward wing, first rearward wing and second rearward wing has a first and a second electric rotor of the plurality of electric rotors(fig. 4, elements 430a/b) which are each pivotal with a common trailing control surface (fig. 1A and 1B), 
Rother is again silent on, and the first and a second electric rotor are mounted having non-parallel axes of rotation so that the thrust lines of the first and second electric rotors are different.
	Lyasoff however teaches, wherein the forward wings are mounted at or near  a lower region  of the fuselage (fig. 1, element 28 and fig. 2A), and the rearward wings are mounted at or near  an upper region  of the fuselage (fig. 1, element 25 and fig. 2A);
	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the VTOL as taught by Rothhaar with wing mounting positions taught by Lyasoff in order to “to keep them out of the wake of the forward wings 27, 28” (para 0025).
However McCullough teaches wherein at least one of the wings has a first and a second electric rotor which are each mounted having non-parallel axes of rotation so that the thrust lines of the first  and second electric rotors are different (fig. 7C, element 384 pitch angle of thrust vector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric rotor as taught by Rothhaar with different thrust lines taught by McCullough so that “This enables differential thrust vectoring yaw control during hover, as well as an unlimited combination of differential thrust vectoring coupled with net lateral thrust to allow positioning over a stationary target while crosswinds are present.” (col. 17 line 70- col. 18 line 4).
5.	Regarding claim 3, Rothhaar as modified teaches the vertical take-off and landing (VTOL)
aircraft of claim 1, McCollough teaches, wherein an axis of rotation of the first electric rotor is angled upwardly relative to a plane passing through leading and trailing portions of the control surface (fig. 7C elements 348, 366), and an axis of rotation of the second electric rotor is angled downwardly relative to a plane passing through leading and trailing portions of the control surface (fig. 7B, elements 350, 344).
6.	Regarding claim 4, Rothhaar as modified teaches the vertical take-off and landing (VTOL)
aircraft of claim 1, McCollough teaches, wherein when first and second electric motors are operated at the same rotational speeds (col. 10, line 65- col 11 line 14 cyclic pitch and/or rotational velocity are controlled independently to include same speed), turning moments generated by each of the first and second motors and acting on the control surface cancel each other out (col. 11, lines 43-46 torque balance).
7.	Regarding claim 10, Rothhaar as modified teaches, the vertical take-off and landing (VTOL)
aircraft of claim 1, McCollough teaches, where a distal portion of each forward wing, furthest from the fuselage, is connected to a distal portion of the adjacent rearward wing with a connecting member (fig. 1B, element 18), defining a boxed wing structure.
8.	Regarding claim 11 Rothhaar teaches, the vertical take-off and landing (VTOL) aircraft of claim
1, McCollough teaches, where each forward wing is connected to the adjacent rearward wing with one or more struts or tie bars (fig. 1B, element 18).
9.	Regarding claim 12, Rothhaar as modified teaches the vertical take-off and landing (VTOL)
aircraft of claim 1, wherein the control surface is pivotal through a range of about 80 and 100 degrees
(fig. 1A/B rotate, element 120, 90 degrees).
10.	Regarding claim 13, Rothhaar as modified teaches the vertical take-off and landing (VTOL)
aircraft of claim 12, wherein the control surface is pivotal through a range of about 90 degrees (fig. 1A/B
rotate, element 120, 90 degrees).
11.	Regarding claim 14, Rothhaar teaches A vertical take-off and landing (VTOL) aircraft (para 0024)
comprising: a fuselage (fig. 4, element 401); first and second forward wings mounted to opposing sides
of the fuselage (fig. 4, elements 410 a and b); first and second rearward wings mounted to opposing
sides of the fuselage (fig. 4, elements 460 a and b), 
but fails to teach each forward wing being connected to the adjacent rearward wing with a distal connecting member or strut(s) to define a box wing or strut braced wing structure; 
However Rothhaar further teaches each wing having a fixed leading edge (fig. 1B, element 110 has fixed leading edge) and a trailing control surface which is pivotal about a generally horizontal axis (fig. 1B. element 120); 
Rother is silent on, wherein the forward wings are mounted at or near a lower region of the fuselage, and the rearward wings are mounted at or near an upper region of the fuselage; 
 	Rother again further teaches, first and second electric rotors mounted to one of the first forward wing, first rearward wing and second rearward wing, (fig. 4, elements 430a/b), the electric rotors being pivotal with a common trailing control surface between a first position in which each rotor has a generally vertical axis of rotation, (fig. 1A), and a second position in which each rotor has a generally horizontal axis of rotation (fig. 1B).
Lyasoff however teaches, wherein the forward wings are mounted at or near  a lower region  of the fuselage (fig. 1, element 28 and fig. 2A), and the rearward wings are mounted at or near  an upper region  of the fuselage (fig. 1, element 25 and fig. 2A);
	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the VTOL as taught by Rothhaar with wing mounting positions taught by Lyasoff in order to “to keep them out of the wake of the forward wings 27, 28” (para 0025).
However McCullough teaches, each forward wing being connected to the adjacent rearward wing with a distal connecting member or strut(s) to define a box wing or strut braced wing structure (fig. 1B, element 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing as taught by Rothhaar with different connecting member taught by McCullough in order to “...form an airframe 26 with wing members 14, 16 and outboard pylons 18, 20 being the outer structural members and inboard pylons 22, 24 providing internal structural support.” (col. 7, lines 21-24).

Claims 2, 5-7-9, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar, Lyasoff and McCullough as applied to claims above, and further in view of US 20110042509 A1 Bevirt; JoeBen et al.
12.	Regarding claim 2, Rothhaar teaches, the vertical take-off and landing (VTOL) aircraft of claim 1, but fails to teach wherein a thrust line of the first electric rotor is angled to pass above a hinge line, and a thrust line of the second electric rotor is angled to pass below the hinge line.
However Bevirt teaches wherein a thrust line of the first electric rotor is angled to pass above a hinge line (fig. 12, element 215), and a thrust line of the second electric rotor is angled to pass below the hinge line (fig. 12, element 217).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order “to effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
13.	Regarding claim 5 Rothhaar as modified teaches, the vertical take-off and landing (VTOL) aircraft of claim 1, but fails to teach wherein first and second electric motors are pivotally mounted to an underside of the fixed leading edge.
	However Bevirt teaches wherein first and second electric motors are pivotally mounted to an underside of the fixed leading edge (fig. 12, elements 217, 216).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order” To effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
14.	Regarding claim 6, Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft
of claim 5, wherein a distal end of each of the first and a second electric rotors is secured to the trailing
control surface (fig. 1B element 140 secures rotor 130 to trailing edge 120).
15.	Regarding claim 7 Rothhaar teaches a vertical take-off and landing (VTOL) aircraft (para 0024)
comprising: a fuselage (fig. 4, element 401); first and second forward wings mounted to opposing sides
of the fuselage (fig. 4, elements 410 a and b); first and second rearward wings mounted to opposing
sides of the fuselage (fig. 4, elements 460 a and b); each wing having a fixed leading edge (fig. 1B,
element 110 has fixed leading edge) and a trailing control surface which is pivotal about a generally
horizontal axis (fig. 1B. element 120); a plurality of electric motors each having rotors mounted to the
wings (fig. 4, elements 430a/b), the electric rotors being pivotal with the trailing control surface
between a first position in which each rotor has a generally vertical axis of rotation (fig. 1A), and a
second position in which each rotor has a generally horizontal axis of rotation (fig. 1B); 
but fails to teach, wherein the forward wings are mounted at or near a lower region of the fuselage, and the rearward wings are mounted at or near an upper region of the fuselage; and wherein at least one of the first forward wing, second forward wing, first rearward wing and second rearward wing has a first and a second electric rotor of the plurality of electric rotors which are offset relative to upper and lower surfaces of the wing, and pivotal with a common trailing control surface.
	Lyasoff however teaches, wherein the forward wings are mounted at or near  a lower region  of the fuselage (fig. 1, element 28 and fig. 2A), and the rearward wings are mounted at or near  an upper region  of the fuselage (fig. 1, element 25 and fig. 2A);
	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the VTOL as taught by Rothhaar with wing mounting positions taught by Lyasoff in order to “to keep them out of the wake of the forward wings 27, 28” (para 0025).
However Bevirt teaches wherein at least one of the first forward wing, second forward wing, first rearward wing and second rearward wing has a first and a second electric rotor of the plurality of electric rotors which are offset relative to upper and lower surfaces of the wing, and pivotal with a common trailing control surface. (fig. 12, element 217, 215).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order “to effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
16.	Regarding claim 8 Rothhaar as modified teaches, the vertical take-off and landing (VTOL) aircraft of claim 7, Bevirt teaches, wherein the first electric rotor is located below the lower surface of the wings (fig. 12, element 217), and the second electric rotor is located above the upper surface of the wings (fig. 12, element 215).
17.	Regarding claim 9, Rothhaar as modified teaches, the vertical take-off and landing (VTOL) aircraft of claim 7, Bevirt teaches, wherein the electric rotors are distributed along the wings at positions below the lower surface of the wings and alternately above the upper surface of the wings (fig. 12).
18.	Regarding claim 15, Rothhaar as modified teaches the vertical take-off and landing (VTOL) aircraft of claim 14, 
but fails to teach wherein at least one of the wings has a first and a second electric rotor which are offset relative to an upper and a lower surface of the wings.
However Bevirt teaches wherein at least one of the wings has a first and a second electric rotor which are offset relative to an upper and 2 lower surface of the wings (fig. 12, element 247, 275), would have been obvious ta a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order “to effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
19.	Regarding claim 16 Rothhaar teaches the vertical take-off and landing (VTOL} aircraft of claim 14, 
but fails to teach wherein the electric rotors are distributed along the wings at positions below the lower surface of the wings and alternately above the upper surface of the wings.
However Bevirt teaches wherein the electric rotors are distributed along the wing at positions
below the lower surface of the wing and alternately above the upper surface of the wings (fig.
12, element 217, 215).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order “to effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
20.	Regarding claim 18 Rothhaar as modified teaches, the vertical take-off and landing
(VTOL) aircraft claim 1, 
but falls to teach wherein each rotor is longitudinally offset relative to
an adjacent rotor mounted on the same wing, about an axis of rotation of the rotors.
However Bevirt teaches wherein each rotor is longitudinally offset relative to an adjacent rotor
mounted on the same wing, about an axis of rotation of the rotors (fig. 12, element 217, 215).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the thrust angle taught by Bevirt in order “to effect an attitude change relative to take-off axis 2, the relative power output of the upper motors can be varied relative to the power output of the lower motors.” (para 0057).
21.	Regarding claim 19 Rothhaar as modified teaches, the vertical take-off and landing (VTOL)
aircraft of claim 18, wherein each rotor outer diameter is overlapping relative to an adjacent rotor outer
diameter and mounted on the same wing, when viewed in a plane extending perpendicular to an axis of rotation of the rotors (fig. 4, elements 430a/b overlap adjacent rotor).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar, Lyasoff and
McCullough as applied to claims above, and further in view of US 20190291626 A1 Duffy; Michael James
et al.
19.	Regarding claim 20, Rothhaar as modified teaches, the vertical take-off and landing (VTOL)
aircraft of claim 1,
 but fails to teach wherein the fuselage has a cabin which is accessed through a door
which is forward facing and hinged at an upper region to open upwardly.
However Duffy teaches wherein the fuselage has a cabin which is accessed through a door which is forward facing and hinged at an upper region to open upwardly (fig. 1B, element 150 door, 152 hinge).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the door taught by Duffy “...for loading and unloading a cargo area...” (para 0029).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar, Lyasoff and
McCullough as applied to claims above, and further in view of US 5417386A Wernicke; Kenneth G.
20.	Regarding claim 21 Rothhaar as modified teaches, the vertical take-off and landing (VTOL)
aircraft of claim 1,
 but fails to teach wherein the first and second rearward wings each includes a
downwardly and rearwardly extending winglet having one or more wheels for supporting the aircraft.
However Wernicke teaches wherein the first and second rearward wings (fig. 1, element 21 equal to forward wings) each includes a downwardly and rearwardly extending winglet (fig. 1, element 37 winglet) having one or more wheels (fig. 1, element 43) for supporting the aircraft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taught by Rothhaar with the wheels taught by Wernicke in order to for “...stability and performance...” (col. 1, lines 37-41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642